 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
12   AZARIAH M. ELLINGTON, et al., ) Case No. 2:17-cv-07587-SVW (JDE)
                                   )
13              Plaintiff,         )
                                   )           ORDER ACCEPTING FINDINGS
14             v.                  )
                                   )           AND RECOMMENDATION OF
15   MARY THORNTON HOUSE, et al., ))           UNITED STATES MAGISTRATE
                                   )
                                               JUDGE
16              Defendants.        )
                                   )
17                                 )
18
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the relevant filings
19
     in this action, including: the operative Complaint (Dkt. 1) filed by and on
20
     behalf of Plaintiffs Azariah M. Ellington and Mitchell D. Ellington
21
     (“Plaintiffs”) against Los Angeles County Superior Court Judge Mary
22
     Thornton House (“Judge House”), Vikram Brar (“Brar”), Andrew Brody
23
     (“Brody”), Meridian Capital Real Estate (“Meridian”), David Popelka
24
     (“Popelka”), Jeff Zolot (“Zolot”), Century 21 Allstars (“Maxres”), and
25
     Century 21 Amber; the purported proof of service of and default entered
26
     against defendant Popelka (Dkt. 88, 89); this Court’s prior Order Accepting
27
     Findings and Recommendations of a United States Magistrate Judge by which
28
 1   the claims against Judge House were dismissed with prejudice (Dkt. 91); the
 2   Motion for Summary Judgment filed by defendants Brar, Brody, and Meridian
 3   (Dkt. 188, “Brar/Brody/Meridian MSJ”) and supporting papers; the Motion
 4   for Summary Judgment filed by defendants Zolot and Maxres (Dkt. 190,
 5   “Zolot/Maxres MSJ”) and supporting and reply papers; the “Request to Strike
 6   Defendants’ Motion for Summary Judgment” (Dkt. 198), together with a
 7   supporting Memorandum of Points and Authorities (Dkt. 199), supporting
 8   declaration (Dkt. 200), and Request for Judicial Notice (Dkt. 201) filed by
 9   Plaintiffs, which the Court construes as papers filed in opposition to the
10   Brar/Brody/Meridian MSJ and the Zolot/Maxes MSJ; Plaintiffs’ “Request for
11   Reconsideration and Correction of Errors for Order Accepting
12   Recommendation of Magistrate John D. Early Filed April 8, 2019; Request for
13   District Judge De Novo Review of All Matters Submitted to the Magistrate for
14   Review” (Dkt. 192, “Fourth Reconsideration Motion”) and supporting
15   Request for Judicial Notice, Memorandum, and Declaration (Dkt. 193, 195,
16   196); the Report and Recommendation of the assigned Magistrate Judge (Dkt.
17   205); and Plaintiffs’ Notice and Objection to Report and Recommendation
18   (Issued) and Request for District Judge De Novo Review of All Matters
19   Submitted to Magistrate Judge for Review and supporting Memorandum and
20   Declaration (Dkt. 206, 207, 208).
21         The Court has engaged in a de novo review of those portions of the
22   Report and Recommendation to which objections have been made.
23         IT IS HEREBY ORDERED THAT:
24         1.    The Report and Recommendation (Dkt. 205) is approved and
25               accepted;
26         2.    Plaintiffs’ Fourth Reconsideration Motion (Dkt. 192) is DENIED;
27         3.    The Brar/Brody/Meridian MSJ (Dkt. 188) is GRANTED;
28         4.    The Zolot/Maxres MSJ (Dkt. 190) is GRANTED;

                                             2
 1        5.   The default entered against Popelka (Dkt. 89) is VACATED; and
 2        6.   Judgment shall be entered dismissing all claims against all
 3             defendants with prejudice.
 4
 5   Dated: ___________________
             September 3, 2019

 6
 7                                              ______________________________
                                                STEPHEN V. WILSON
 8
                                                United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
